Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments filed on 3/15/2021 are persuasive with respect to the argument directed towards claim 8.  Therefore, the finality of the office action mailed 2/5/2021 has been withdrawn and the time period for reply has been restarted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-10 and 22 is/are rejected, under 35 U.S.C. 103 as obvious over Gellerstedt (US 8,341,768) in view of Tuttle (US 9,498,010).
With respect to cliam 1, The device of Gellerstedt discloses,

With respect to claim 1, A system comprising: a surgical glove (11)
a surgical garment comprising a surgical garment cuff (4, 5) and
a sealing device comprising an adhesive (6) on a first side of the sealing device or on a second side of the sealing device that is opposite the first side (both sides of 6 are adhesive), 
the first side being configured to be applied on an inside surface of the surgical glove (Figure 3), and
the second side being configured to be applied on an outside surface of the surgical garment cuff  (Figure 3) so as to provide a  seal between the inside surface and the outside surface with the seal being formed on a circumference of the outside surface (Column 5, lines 5-10),
The device of Gellerstedt is silent to the adhesive spanning the entire circumference and providing a fluid seal 
The device Tuttle discloses an adhesive that spans the entire circumferences (edges meet) of the interior of the glove (Figure 2) and provides a fluid seal (Column 3, lines 32-35) being formed on an entire circumference as recited by applicant (Figure 2) the fluid seal being configured to maintain a positive air pressure within the surgical garment and the surgical glove relative to outside the surgical garment and the surgical glove.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the adhesive at the entire circumference as taught by Tuttle in order to provide an improved seal (column 3, lines 40-45). It is noted that the prior art is interpreted to be capable of performing the function “configured to maintain a 

With respect to claim 2, wherein the sealing device takes a form of a strip (Gellerstedt, 6).

With respect to claim 3,  wherein the strip comprises a first portion (Tuttle, 155) and a second portion (Tuttle, 165) , wherein the first portion comprises a first adhesive and wherein a first release liner (160) resides over the first adhesive.

	With respect to claim 4, the second portion comprises a second adhesive (165, Tuttle),wherein a second release liner (170) resides over a the second adhesive.

With respect to claim 6, wherein the strip is provided along the inside surface, an inner surface of the lower glove portion (Figure 3). 

With respect to claim 7, wherein the surgical garment cuff comprises a reinforced portion (5). 




With respect to claim 10, wherein the surgical glove is a first surgical glove, the system further comprising a second surgical glove,
wherein the second surgical glove is configured to cover the outside surface of the surgical garment cuff, and
configured to cover an outer surface of the first surgical glove.
 Although neither device specifically recites a second glove having the same properties, it would be understood to provide multiples of the same so as to protect both the users hands in hazardous environments. The court decision of In re Harza, 274F.2d 669, 104USPQ 378 (CCPA 160), established the legal precedent that “mere duplication of parts has no patentable significance in less a new and unexpected result is produced.”  


With respect to claim 22, the second side (6)  being configured to be applied on the outside surface of the surgical garment cuff (Figure 3) so as to provide the fluid seal with the fluid seal being formed on an entire circumference of the inside surface.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gellerstedt and Tuttle as applied above, and further in view of Jordan et al. (US 7,685,649).  
. 

Response to Arguments
Applicant's arguments filed 2/15/2021  have been fully considered but they are not persuasive with respect to claims 1-7, 9-10 and 22.  
`	Applicant argues that the prior art teaches away from the combination. Applicant argues that Gellerstedt has an adhesive present on only a portion of a portion of the sleeve and not an entire circumference and that the teaching of "should not be more than four for the reason of easy handling" provides evidence of teaching away. The secondary reference, which is relied upon to provide a teaching of an adhesive spanning the entire circumference is made up to two pieces. Gellerstedt is limiting the regions of the glove with adhesive. The secondary reference does not teach that the adhesive is applied in multiple regions, for example and distal portion, a medial portion and a wrist portion of the sleeve. The device of Tuttle teaches positioning the adhesive in a single region at the distal end of the sleeve member of the glove. Therefore, the prior art does not teach away from the combination. Applicant argues that being called a positive air pressure system and maintaining positive air pressure are not the same thing. The claims recite that the sealing device provides a fluid seal and that the fluid seal is formed on an entire circumference of the outside surface and that the fluid seal configured to maintain a positive air pressure. The applicant has not required that the adhesive span the entire surface, only that the sealing devices provides a fluid seal is at is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP 2114. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732